Case 2:16-cv-06794-AB-JC Document 321 Filed 01/13/20 Page 1 of 4 Page ID #:26578


       JEROME J. SCHLICHTER (SBN 054513)
   1   jschlichter@uselaws.com
       NELSON G. WOLFF (admitted pro hac vice)
   2   nwolff@uselaws.com
       MICHAEL A. WOLFF (admitted pro hac vice)
   3   mwolff@uselaws.com
       KURT C. STRUCKHOFF (admitted pro hac vice)
   4   kstruckhoff@uselaws.com
       SCHLICHTER BOGARD & DENTON, LLP
   5   100 South Fourth Street, Suite 1200
       St. Louis, MO 63102
   6   Telephone: (314) 621-6115
       Facsimile: (314) 621-5934
   7   Class Counsel for Plaintiffs
   8
   9                     UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11     CLIFTON W. MARSHALL et al.,         Case No. 16-CV-6794 AB (JCX)
 12                           Plaintiffs,   JOINT MOTION FOR
                                            PRELIMINARY APPROVAL
 13     v.                                  OF CLASS SETTLEMENT
 14     NORTHROP GRUMMAN                    DATE: January 31, 2020
        CORPORATION, et al.,                TIME: 10:00 a.m.
 15                                         Courtroom 7B – 7th floor
                             Defendants.
 16                                         Hon. André Birotte Jr.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:16-cv-06794-AB-JC Document 321 Filed 01/13/20 Page 2 of 4 Page ID #:26579



   1       The parties respectfully file this Motion under Rule 23(e) of the Federal Rules
   2   of Civil Procedure for preliminary approval of a Class Settlement.
   3         1.       This action involves claims for alleged breaches of fiduciary duty and
   4   prohibited transactions in violation of the Employee Retirement Income Security
   5   Act of 1974 (ERISA), as amended, 29 U.S.C. § 1001 et seq., with respect to the
   6   Northrop Grumman Savings Plan, a 401(k) plan sponsored by Northrop Grumman
   7   Corporation.
   8         2.       On January 13, 2020, after extensive arm’s-length negotiations, the
   9   parties entered into the Settlement Agreement, which is attached hereto as Exhibit
 10    A. The parties now respectfully request that the Court grant preliminary approval
 11    of the Settlement Agreement.
 12          3.       The Settlement is fundamentally fair, adequate, and reasonable in light
 13    of the circumstances of this case. Class Counsel believes that preliminary approval
 14    of the Settlement is in the best interests of the Class Members. In return for a
 15    release of all claims as defined in Section 2.39 of the Settlement Agreement,
 16    Defendants have agreed to pay a sum of $12,375,000 into a Gross Settlement Fund.
 17          5.       The purpose of preliminary approval is to determine whether the
 18    proposed settlement is “‘within the range of possible judicial approval.’” Spann v.
 19    J.C. Penney Corp., 314 F.R.D. 312, 319 (C.D. Cal. 2016) (Olguin, J.) (quoting
 20    Wright v. Linkus Enters., Inc., 259 F.R.D. 468 (E.D. Cal. 2009)). “‘[C]loser
 21    scrutiny is reserved for the final approval hearing.’” Id. (quoting Harris v. Vector
 22    Mktg. Corp., No. 08-5198, 2011 WL 1627973, at *7 (N.D. Cal. Apr. 29, 2011)).
 23          6.       The Settlement reached between the parties here more than satisfies
 24    this standard and is clearly “within the range of possible judicial approval” given
 25    the nature of the case and the result reached by the parties. Preliminary approval
 26    will not foreclose interested persons from objecting to the Settlement and thereby
 27    presenting dissenting viewpoints to the Court.
 28
        CASE NO. 16-CV-6794 AB (JCX)                -1-      JT. MT. FOR PRELIMINARY APPROVAL
                                                                          OF CLASS SETTLEMENT
Case 2:16-cv-06794-AB-JC Document 321 Filed 01/13/20 Page 3 of 4 Page ID #:26580



   1         7.     Plaintiffs also submit to the Court a Memorandum in Support of this
   2   Joint Motion for Preliminary Approval, as well the Declaration of Class Counsel.
   3   Defendants are not submitting a Memorandum in Support of the Joint Motion.
   4       WHEREFORE, the parties request the following:
   5          •     That following the preliminary approval hearing on January 31, 2020
   6   [Doc. 318], the Court enter an Order granting preliminary approval of the
   7   Settlement Agreement and the Class Notice;
   8          •     That the Court order any interested party to file any objections to the
   9   Settlement within the time limit set by the Court, with supporting documentation,
 10    order such objections, if any, to be served on counsel as set forth in the proposed
 11    Preliminary Approval Order and Class Notice, and permit the parties the right to
 12    limited discovery from any objector as provided for in the proposed Preliminary
 13    Approval Order;
 14           •     That the Court schedule a Fairness Hearing for the purpose of
 15    receiving evidence, argument, and any objections relating to the parties’ Settlement
 16    Agreement; and
 17           •     That following the Fairness Hearing, the Court enter an order granting
 18    final approval of the parties’ Settlement, retaining jurisdiction to enforce the terms
 19    of the Settlement Agreement, and otherwise dismissing the Complaint in this action
 20    with prejudice.
 21
 22
 23
 24
 25
 26
 27
 28
        CASE NO. 16-CV-6794 AB (JCX)                -2-      JT. MT. FOR PRELIMINARY APPROVAL
                                                                          OF CLASS SETTLEMENT
Case 2:16-cv-06794-AB-JC Document 321 Filed 01/13/20 Page 4 of 4 Page ID #:26581



   1    DATED: January 13, 2020           Respectfully submitted,
   2                                      By: /s/ Jerome J. Schlichter________
                                          Jerome J. Schlichter (SBN 054513)
   3                                      Michael A. Wolff (admitted pro hac vice)
                                          Nelson G. Wolff (admitted pro hac vice)
   4                                      Kurt C. Struckhoff (admitted pro hac vice)
                                          SCHLICHTER BOGARD & DENTON, LLP
   5
                                          Class Counsel for All Plaintiffs
   6
   7
   8
   9
                                          By: /s/ Nancy G. Ross (with consent)
 10                                       Nancy G. Ross (Pro Hac Vice)
                                          NRoss@mayerbrown.com
 11                                       Brian D. Netter (Pro Hac Vice)
                                          BNetter@mayerbrown.com
 12                                       Abigail M. Bartine (Pro Hac Vice)
                                          ABartine@mayerbrown.com
 13                                       MAYER BROWN LLP
                                          71 South Wacker Drive
 14                                       Chicago, IL 60606
                                          Telephone: (312) 782-0600
 15                                       Facsimile: (312) 701-7711
 16
                                            Attorneys for Defendants
 17
 18
 19
 20                                    ATTESTATION
 21           In accordance with Civil L.R. 5-4.3.4 regarding signatures, I, Jerome J.
 22    Schlichter, attest that concurrence in the filing of this document has been obtained
 23    by all of its signatories.
 24
                                             /s/ Jerome J. Schlichter
 25                                          Jerome J. Schlichter
 26
 27
 28
        CASE NO. 16-CV-6794 AB (JCX)               -3-      JT. MT. FOR PRELIMINARY APPROVAL
                                                                         OF CLASS SETTLEMENT
